Citation Nr: 0931589	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-17 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had service from August 1946 until July 1950 with 
the Philippine Scouts.  The Veteran died in January 1992 and 
the appellant claims as his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, the 
Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In December 1995 the Board denied service connection for 
the cause of the Veteran's death.

2.  The evidence added to the record since December 1995, 
when viewed by itself or in context of the entire record, is 
duplicative or redundant of evidence previously considered by 
the Board; it is not so significant that it must be 
considered to fairly decide the claim.


CONCLUSION OF LAW

The December 1995 decision denying service connection for the 
cause of the Veteran's death is final.  New and material 
evidence has not been received to reopen the claim to 
establish service connection for the cause of the Veteran's 
death. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 
3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a claim for dependency and Indemnity 
compensation (DIC) based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  A letter was sent to 
the appellant in September 2005, which although predating the 
Kent decision, provided sufficient information to meet the 
requirements of notice as related to Kent.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination (see 
discussion below) on appeal.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in September 2005 that addressed the notice 
elements of Quartuccio and Kent.  The letter informed the 
appellant of what evidence was required to reopen the claim 
and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the appellant 
was "provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated in December 2005, and although 
procedurally improper (for reasons discussed below) such 
readjudication was substantively sufficient.  Consequently, 
the Board finds that any timing deficiency has been 
appropriately cured and that such deficiency did not affect 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that notice provided to the appellant 
did not satisfy the notice requirements of Hupp v. Nicholson, 
21 Vet. App. 342 (2007), in that the notice letter did not 
inform her of the conditions for which the Veteran was 
service-connected at the time of his death.  However, from 
her correspondence, and particularly her correspondence of 
January 2006 that included a copy of an October RO letter to 
the Veteran listing his service-connected disabilities, it is 
apparent that she was knowledgeable as to the Veteran's 
service-connected disabilities.  Therefore, the lack of such 
information in a VCAA notice letter does not result in any 
prejudice to her.

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  However, under VCAA, VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, VCAA provides 
that VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Because the 
claim for service connection for the cause of the Veteran's 
death is not reopened, the duty to assist does not apply to 
the claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Before proceeding, the Board notes that that in January 2001 
the appellant filed a claim to reopen this issue.  A 
decision, denying her claim on the grounds that no new and 
material evidence had been submitted sufficient to reopen the 
claim, was issued by the RO in December 2001.  In February 
2002 the appellant sent VA a letter noting her disagreement 
with the RO's denial.  In March 2002 VA informed the 
appellant that to initiate an appeal, she must file a notice 
of disagreement and no further action was taken by VA with 
respect to the appellant's claim until she refiled her claim 
in August 2005.  After reviewing her February 2002 letter, 
the Board interprets that letter to have been an effective 
notice of disagreement.  Accordingly her claim to reopen is 
considered to originate from her January 2001 letter and not 
from a more recent August 2005 claim to reopen.

Analysis

In this case the Board considered and denied the appellant's 
claim for service connection for the cause of the Veteran's 
death in December 1995.  In July 1996 the Board denied the 
appellant's motion to reconsider its decision.  

Where new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See, 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen 
a final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

The regulation pertaining to the definition of new and 
material evidence has been amended, effective for claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 3.156(a) 
(2007); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's 
request to reopen her claim was filed in January 2001, so the 
old regulatory provisions governing new and material evidence 
are applicable.  Consequently, the appeal will be decided 
under the old version of section 3.156.  The law and 
regulations that were in effect at the time the veteran filed 
her current application to reopen provide that "new and 
material" evidence is evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material. If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See, Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

As stated, a December 1995 decision of the Board is the last 
final determination.  The pertinent evidence associated with 
the claims file at the time of that decision included the 
appellant's claim, the Veteran's certificate of death, 
service treatment records, service personnel records, 
treatment records from civilian and military healthcare 
facilities from 1950 through 1992 including records of 
hospitalizations in 1986 and 1990, a VA deposition of the 
appellant taken in June 1992 in which she recounted the 
history of the Veteran's various illnesses and 
hospitalizations, and a VA examination of the Veteran's file 
from March 1995.  The record also contained rating decisions 
granting the Veteran service connection for nephritis, 
pleurisy tuberculous, a surgical scar on the right thigh, and 
tuberculous pericarditis with cardiomyopathy.  The Veteran 
was service connected for all four of these disorders at the 
time of his death and the record contained contentions by the 
appellant that these disorders were the cause of the 
Veteran's death.

In sum, at the time of the prior denial, there was evidence 
that the Veteran suffered from the service-connected 
disabilities of nephritis, pleurisy tuberculous, a surgical 
scar on the right thigh, and tuberculous pericarditis with 
cardiomyopathy.  Additionally, his certificate of death 
established that the immediate cause of the Veteran's death 
was congestive heart failure, the antecedent cause was a 
cerebrovascular accident and the underlying cause was high 
blood pressure.  The certificate also indicated that 
tuberculous pericarditis and cardiomyopathy, nephritis and 
pleurisy tuberculosis were all contributing causes.  Of these 
causes, however, a March 1995 VA examination of the Veteran's 
records found that none were clinically significant to have 
contributed substantially to the Veteran's death.

Based on the lack of evidence linking the Veteran's death 
substantially to the aforementioned service-connected 
disorders, the Board denied the appellant's claim in December 
1995.  That decision was the last final decision of record.

Evidence added to the record since that time includes 
requests from the applicant to reopen the current claim, 
correspondence between the appellant and VA regarding her 
claim, copies of the Veteran's certificate of death, service 
personnel records, the appellant's January 2001 and August 
2005 claims to reopen, records of the Veteran's 1990 and 1986 
hospital confinements, notice that the Veteran's birth record 
had been destroyed, the appellant's application for pension, 
documentation relating to the Veteran's military retirement, 
a June 1952 letter informing the Veteran of his award of 
service connection, an October 1979 notice of increased 
ratings for service connected disabilities, a February 1956 
letter from Dr. A.O. regarding the Veteran's complaints of 
palpitations and fatigue, letters of January 1992 and 
September 2005 from Dr. G.Z. confirming that the Veteran was 
under treatment for hypertension, hyperacidity, nephritis and 
tuberculosis at the time of his death and that he died of 
congestive heart failure due to hypertension secondary to 
nephritis and tuberculosis pericarditis, and August 2005 
certification from the Ilocos Training & Regional Medical 
Center that the Veteran was treated for a diagnosis of CVD 
probably CHF secondary to ASCVD embolism from July to August 
1991.

In essence, the evidence added to the record established that 
the Veteran suffered from nephritis, pleurisy tuberculous, 
and tuberculous pericarditis with cardiomyopathy, 
hypertension and hyperacidity at the time of his death.  
However, no competent evidence was submitted linking these 
disorders to the Veteran's death or linking the causes of 
death to service.

Evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously before agency decisionmakers.  38 C.F.R. 
§ 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  
In this case, additional correspondence from the appellant 
merely restating her previously made assertions are not new.  
Nor are resubmissions of hospital and service treatment 
records already of record.  To the extent that any of the 
submitted hospital records may not have been previously 
before agency decision makers, they cannot be new as the 
record had already established that the Veteran was 
hospitalized in 1986 and 1990, and evidence duplicating this 
information is merely confirmatory.  38 C.F.R. § 3.156(a) 
(2008).

With regard to the 2005 and 1992 letters from Dr. G.Z., the 
1992 letter was previously considered by the Board and the 
2005 letter is duplicative of the 1992 letter.  The February 
1956 letter from Dr. A.O. provided essentially similar 
information previously provided by Dr. V.T. in a February 
1956 letter; it is cumulative.  Finally, that the Veteran had 
diagnoses of cardiovascular disease probably congestive heart 
failure secondary to arteriosclerotic cardiovascular embolism 
is not new as this was well documented in hospital records 
previously before agency decision makers.  For these reasons, 
the Board finds that criteria for new and material evidence, 
as set forth under 38 C.F.R. § 3.156(a), have not been met 
with respect to this claim.

As no new and material evidence has been received since the 
last final denial in December 1995, the appellant's request 
to reopen her claim for service connection for the cause of 
the Veteran's death must be denied. The preponderance of the 
evidence being against the claim, the benefit of the doubt 
rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

The application to reopen a claim for service connection for 
the cause of death is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


